Title: From John Adams to Timothy Pickering, 15 June 1799
From: Adams, John
To: Pickering, Timothy



Sir.
Quincy June 15th 1799

I received yesterday your important letter of the 7th. The form of a proclamation—is sufficient I believe for the purpose; and I have signed it, that it may be compleated and published at a proper season without loss of time.
I am glad the heads of departments did not form a definitive opinion on the very important question, whether it will be expedient to renew the commerce without a concurrence of the british. My judgment inclines the same way at present with theirs—but we had better wait for further information. I am afraid that the jealousy and avidity of the English will do an injury to themselves as well as to us—but we cannot help it. My opinion is that if the powers of St. Domingo will not admit British ships of war or commerce into their ports, the British government ought to be contented with sufficient assurances of the neutrality of that island, during the war between England & France and not insist on defeating the connection between the United States & St. Domingo. It is my earnest desire however to do nothing, without the consent, concert & cooperation of the British government in this case. They are so deeply interested that they ought to be consulted, & the commerce of the islands is not worth to us the risque of any dispute with them. No time ought to be lost in transmitting to Dr. Stevens instructions concerning the part he is to act, & the language he ought to hold. I fully agree with you & the heads of department in the opinion of the propriety of the sentiments suggested by you to be communicated him.—Dr. Steeven’s letters, public and private, have opened the politicks of St. Domingo in a very intelligible manner. The whole is so natural that it is easily to be believed.
I have the honor to be Sir your very humble servant
